Title: Import Duty on Slaves, [13 May] 1789
From: Madison, James
To: 


[13 May 1789]

   
   Parker moved to fix a duty of ten dollars on each slave imported into the United States. Some congressmen who were sympathetic with Parker’s object preferred a separate bill on slave imports.


Mr. Madison. I cannot concur with gentlemen who think the present an improper time or place to enter into a discussion of the proposed motion; if it is taken up in a seperate view, we shall do the same thing at a greater expence of time. But the gentleman says that it is improper to connect the two objects, because they do not come within the title of the bill; but this objection may be obviated by accomodating the title to the contents; there may be some inconsistency in combining the ideas which gentlemen have expressed, that is, considering the human race as a species of property; but the evil does not arise from adopting the clause now proposed; it is from the importation to which it relates. Our object in enumerating persons on paper with merchandize, is to prevent the practice of actually treating them as such, by having them in future, forming part of the cargoes of goods, wares, and merchandize to be imported into the United States, the motion is calculated to avoid the very evil intimated by the gentleman.
It has been said that this tax will be partial and oppressive; but suppose a fair view is taken of this subject, I think we may form a different conclusion. But if it be partial or oppressive, are there not many instances in which we have laid taxes of this nature? Yet are they not thought to be justified by national policy? If any article is warranted on this account, how much more are we authorised to proceed on this occasion? The dictates of humanity, the principles of the people, the national safety and happiness, and prudent policy requires it of us; the constitution has particularly called our attention to it—and of all the articles contained in the bill before us, this is one of the last I should be willing to make a concession upon so far as I was at liberty to go, according to the terms of the constitution or principles of justice—I would not have it understood that my zeal would carry me to disobey the inviolable commands of either.
I understood it had been intimated, that the motion was inconsistent or unconstitutional. I believe, sir, my worthy colleague has formed the words with a particular reference to the constitution; any how, so far as the duty is expressed, it perfectly accords with that instrument; if there are any inconsistencies in it, they may be rectified; I believe the intention is well understood, but I am far from supposing the diction improper. If the description of the persons does not accord with the ideas of the gentleman from Georgia (Mr. Jackson) and his idea is a proper one for the committee to adopt, I see no difficulty in changing the phraseology.
I conceive the constitution in this particular, was formed in order that the government, whilst it was restrained from laying a total prohibition, might be able to give some testimony of the sense of America, with respect to the African trade. We have liberty to impose a tax or duty upon the importation of such persons as any of the states now existing shall think proper to admit; and this liberty was granted, I presume, upon two considerations—the first was, that until the time arrived when they might abolish the importation of slaves, they might have an opportunity of evidencing their sentiments, on the policy and humanity of such a trade; the other was that they might be taxed in due proportion with other articles imported; for if the possessor will consider them as property, of course they are of value, and ought to be paid for. If gentlemen are apprehensive of oppression from the weight of the tax, let them make an estimate of its proportion, and they will find that it very little exceeds five per cent. ad valorem, so that they will gain very little by having them thrown into that mass of articles, whilst by selecting them in the manner proposed, we shall fulfil the prevailing expectation of our fellow citizens, and perform our duty in executing the purposes of the constitution. It is to be hoped, that by expressing a national disapprobation of this trade, we may destroy it, and save ourselves from reproaches, and our posterity the imbecility ever attendant on a country filled with slaves.
I do not wish to say any thing harsh, to the hearing of gentlemen who entertain different sentiments from me, or different sentiments from those I represent; but if there is any one point in which it is clearly the policy of this nation, so far as we constitutionally can, to vary the practice obtaining under some of the state governments it is this; but it is certain a majority of the states are opposed to this practice; therefore, upon principle, we ought to discountenance it as far as is in our power.
If I was not afraid of being told that the representatives of the several states, are the best able to judge of what is proper and conducive to their particular prosperity, I should venture to say that it is as much the interest of Georgia and South Carolina, as of any in the union. Every addition they receive to their number of slaves, tends to weaken them and renders them less capable of self defence; in case of hostilities with foreign nations, they will be the means of inviting attack instead of repelling invasion. It is a necessary duty of the general government to protect every part of the empire against danger, as well internal as external; every thing therefore which tends to encrease this danger, though it may be a local affair, yet if it involves national expence or safety, becomes of concern to every part of the union, and is a proper subject for the consideration of those charged with the general administration of the government. I hope in making these observations, I shall not be understood to mean that a proper attention ought not to be paid to the local opinions and circumstances of any part of the United States, or that the particular representatives are not best able to judge of the sense of their immediate constituents.
If we examine the proposed measure, by the agreement there is between it, and the existing state laws, it will shew us that it is patronized by a very respectable part of the union. I am informed that South-Carolina has prohibited the importation of slaves, for several years yet to come; we have the satisfaction then of reflecting that we do nothing more than their own laws do at this moment. This is not the case with one state. I am sorry that her situation is such as to seem to require a population of this nature, but it is impossible in the nature of things, to consult the national good without doing what we do not wish to do, to some particular part.
Perhaps gentlemen contend against the introduction of the clause, on too slight grounds. If it does not comport with the title of the bill, alter the latter. If it does not conform to the precise terms of the constitution amend it. But if it will tend to delay the whole bill, that perhaps will be the best reason for making it the object of a separate one. If this is the sense of the committee I shall submit.
